       2:20-cv-01344-BHH   Date Filed 04/08/20   Entry Number 3   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION
                                IN ADMIRALTY


Carver Stevedoring Services,   )
Inc.,                          )
                               )
     Plaintiff,                )
                               )
vs.                            )Civil Action 2:20- 01344-DCN
                               )
M/V NAVIOS CHRISTINE B (IMO No.)
9496238), her engines, boilers,)
tackle, appurtenances, etc.,   )
in rem, and Imba maritime,     )
S.A., Coasters Ventures, Ltd., )
and Navios Maritime Partners, )
L.P., in personam,             )
                               )
     Defendants.               )
                               )
_______________________________)        (NON-JURY)


  MOTION FOR ORDER APPOINTING SUBSTITUTE CUSTODIAN and MEMORANDUM

        COMES NOW, Carver Stevedoring Services, Inc., Plaintiff in

 the    above    action,   and,   in   accordance      with    Rule   C   of    the

 Supplemental Rules for Admiralty or Maritime Claims and Asset

 Forfeiture      Actions   (“Supplemental        Admiralty    Rules”)     of    the

 Federal Rules of Civil Procedure, moves this Court for an Order

 Appointing Substitute Custodian of Defendant vessel in the usual

 form.

                               Nature of Action

       This is a case of negligence against the Defendant M/V NAVIOS

CHRISTINE    B   (IMO   No.   9496238)      (hereinafter      “Vessel”)    in   rem

                                        1
      2:20-cv-01344-BHH    Date Filed 04/08/20    Entry Number 3    Page 2 of 3




pursuant to Rule C of the Supplemental Admiralty Rules and against

Defendants    Imba     Maritime,    S.A.,   and    Navios    Maritime      Partners,

L.P., in personam,

                              Factual Background

      Plaintiff Carver Stevedoring Services, Inc. has brought an in

rem action under Rule C and prayed for the arrest and attachment

of   the   Vessel.      The   United    States     Marshal’s       Service    in   the

District of South Carolina requires appointment of a Substitute

Custodian in a vessel arrest, due to administrative requirements

and manpower limitations.           George J. McHugh is experienced a well

qualified    as   a    Substitute    Custodian     of   vessels     (see     Attached

Affidavit of Substitute Custodian).               George J. McHugh has agreed

to serve as Substitute Custodian at the usual fee, and under the

usual terms.


                                     Argument
       George     J.   McHugh is experienced and well qualified and
should be appointed to serve as Substitute Custodian under the

usual terms and conditions.

                                    Conclusion

       For the above reasons this Court should appoint George
J. McHugh as Substitute Custodian of Defendant vessel.




                                        2
     2:20-cv-01344-BHH     Date Filed 04/08/20   Entry Number 3   Page 3 of 3




                         RESPECTFULLY SUBMITTED BY:

                              COOPER & BILBREY, P.C.

                              By: s/ Albert Bilbrey, Jr.
                              ALBERT GLEN BILBREY, JR., ESQUIRE
                                   Federal Court ID 12938
                                   South Carolina Bar 103799
                                   agbilbrey@jhcooper.com
                              JOHN HUGHES COOPER, ESQUIRE
                                   Federal Court ID 298
                                   South Carolina Bar 1387
                                   State Bar of Georgia 185986
                                   shiplaw@jhcooper.com
                              JOHN TOWNSEND COOPER, ESQUIRE
                                   Federal Court ID 10172
                                   South Carolina Bar 76087
                                   jtc@jhcooper.com
                              1476 Ben Sawyer Blvd., Suite 11
                              Mt. Pleasant, SC 29464
                              O 843-883-9099; F 843-883-9335

                         ATTORNEYS FOR PLAINTIFF,
                         CARVER STEVEDORING SEVICES, INC.

April 7, 2020
Mount Pleasant, South Carolina




                                        3
